United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 12, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-11234
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MELVIN R. HASSELL,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:04-CR-312-ALL-G
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Melvin R. Hassell appeals from his criminal contempt

conviction and sentence imposed in a bench proceeding for

violating the district court’s order not to interfere in a tax

sale of his property.   Hassell argues that the district court

retaliated against him for exercising his constitutional rights,

lacked subject matter jurisdiction, conspired with a Department

of Justice attorney, and denied him a jury trial.   The Government

moves to dismiss the appeal as frivolous.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-11234
                                 -2-

     A conviction for criminal contempt is authorized under 18

U.S.C. § 401(3) upon proof beyond a reasonable doubt of 1) a

reasonably specific order; 2) violation of the order; and 3) the

willful intent to violate the order.     United States v. Landerman,

109 F.3d 1053, 1068 (5th Cir.), modified in part on other

grounds, 116 F.3d 119 (5th Cir. 1997).     A criminal contempt need

not be charged by indictment.    See United States v. Nunn, 622

F.2d 802, 803-04 (5th Cir. 1980); FED. R. CRIM. P. 42(a).

Further, a jury is required only if the contempt action carries a

penalty of more than six months of imprisonment.     See National

Maritime Union v. Aquaslide 'N' Dive Corp., 737 F.2d 1395, 1400

(5th Cir. 1984).

     We conclude that Hassell was given proper notice of the

contempt proceeding and that the district court’s finding of

guilt was not erroneous.   Hassell’s appeal is without arguable

merit and is frivolous.    See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983).   Because the appeal is frivolous, the

Government’s motion to dismiss is granted and the appeal is

dismissed.   See 5TH CIR. R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.